Appellant, Joe Ferguson, was convicted in the court of common pleas in and for Oklahoma county, on a charge of unlawful possession of eleven pints and twelve half pints of whisky with the unlawful intent to sell the same. A jury having been waived, the trial was had before the court.
The state relied for this conviction upon the testimony of three officers, and there was no testimony offered on the part of the defense.
Motion for new trial was duly filed and overruled on May 27, 1939; thereupon the court rendered judgment and sentenced the defendant to pay a fine of $50 and be imprisoned in the county jail of Oklahoma county for 30 days, and that he pay the costs.
An appeal from the judgment was perfected by filing in this court on September 19, 1939, a petition in error with case-made and proof of notices.
No briefs have been filed and no appearance for oral argument made.
Where a defendant appeals from the judgment of conviction and no briefs in support of the petition in error are filed and no appearance for oral argument made, this court will examine the record for jurisdictional errors, and finding no fundamental error, the judgment will be affirmed.
We have closely examined the record and have found no error therein which would warrant a reversal of the judgment, and it appearing that the defendant was accorded a fair trial and was properly convicted, the judgment of the trial court herein is accordingly affirmed.
BAREFOOT and JONES, JJ., concur. *Page 52